Citation Nr: 0912336	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  08-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1970 to December 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO) which continued 
a 20 percent rating for right elbow degenerative arthritis.  
In January 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is associated with 
the claims file.  At the hearing, the Veteran submitted 
additional evidence with a waiver of initial RO 
consideration.  At the hearing it was also clarified that the 
only issue on appeal is that stated on the preceding page.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


REMAND

At the January 2009 Travel Board hearing, the Veteran 
submitted a December 2008 letter from Dr. D. A. E. to the 
effect that he has progressive, constant right elbow pain, 
and that the elbow locks up several times per week.  Physical 
examination found that his right elbow was visibly bigger 
than the left; flexion, extension, pronation, and supination 
were all about 30 percent reduced.  Dr. E. opined that the 
Veteran's severe degenerative joint disease had worsened, 
will continue to worsen, and may require injection and or 
arthroscopic surgical intervention, and possibly eventual 
joint replacement.

At the hearing the Veteran testified that his right elbow 
disability had increased in severity, and interfered with his 
activities of daily living as well as his job 
responsibilities.  It locked up two to three times per week, 
and at such times his wife had to massage his arm 10 to 15 
minutes before it would unlock.  He took medication due to an 
increase in flare-ups.  Although the Veteran's last VA 
examination was fairly recent, based on the foregoing it 
appears that the disability has increased in severity.  
Accordingly, an examination to assess the level of severity 
is necessary.

Notably, staged ratings may be appropriate in a claim for 
increase when the factual findings show distinct time periods 
when the disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by an orthopedist to 
determine the current severity of his 
service connected right elbow disability.  
The examiner must review the Veteran's 
claims folder in conjunction with the 
examination.  All clinical findings should 
be reported in detail.  The findings must 
include range of motion studies (to 
include any further limitations due to 
pain, fatigue, weakness, incoordination or 
periods of exacerbation).  It is requested 
that the examiner specifically note and 
comment on the Veteran's complaints of 
"locking" episodes, to include 
explanation as to whether such episodes 
are equivalent to ankylosis of the joint, 
notation of the frequency of such 
episodes, the functional impairment that 
accompanies any such episodes, and under 
what circumstances they occur.  The 
examiner should explain the rationale for 
all opinions given.

2.  RO should then readjudicate the claim, 
to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If it remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

